Citation Nr: 1037104	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  07-20 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for Reiter's syndrome.

2.  Entitlement to service connection for pericarditis, as 
secondary to Reiter's syndrome.

3.  Entitlement to service connection for dysentery, as secondary 
to Reiter's syndrome.

4.  Entitlement to service connection for hypertension, as 
secondary to Reiter's syndrome. 

5.  Entitlement to service connection for depression, as 
secondary to Reiter's syndrome.

6.  Entitlement to service connection for loss of sense of taste 
and loss of sense of smell, as secondary to Reiter's syndrome.

7.  Entitlement to service connection for avascular necrosis of 
the right lower extremity, as secondary to Reiter's syndrome.

8.  Entitlement to service connection for avascular necrosis of 
the left lower extremity, as secondary to Reiter's syndrome.

9.  Entitlement to service connection for iritis, as secondary to 
Reiter's syndrome.

10.  Entitlement to a total disability rating based on individual 
unemployability resulting from service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active air service from December 1971 to January 
1981.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

In connection with this appeal the Veteran testified at a hearing 
before the undersigned Veterans Law Judge at the RO in August 
2010.  A transcript of the hearing is associated with the claims 
file. 

The issues of entitlement to service connection for low 
back pain, right knee pain, left knee pain, right foot 
pain, left foot pain, left heal bone spur, right hip pain, 
left hip pain, and chronic pain, all secondary to Reiter's 
syndrome have been raised by the record.  These issues 
have not been adjudicated by the RO.  Therefore, the Board 
does not have jurisdiction over them and they are referred 
to the RO for appropriate action.

The issues of entitlement to service connection for avascular 
necrosis of the right lower extremity, of entitlement to service 
connection for vascular necrosis of the left lower extremity, and 
of entitlement to a TDIU are addressed in the REMAND following 
the order section of this decision.


FINDINGS OF FACT

1.  Reiter's syndrome had its onset during the Veteran's active 
service.

2.  Pericarditis is not etiologically related to the Veteran's 
active service, nor is it etiologically related to the Veteran's 
service-connected Reiter's syndrome.

3.  Dysentery has not been present during the pendency of the 
claim.

4.  Hypertension is not etiologically related to the Veteran's 
active service, nor is it etiologically related to the Veteran's 
service-connected Reiter's syndrome.

5.  Major depressive disorder is etiologically related to the 
Veteran's service-connected Reiter's syndrome.

6.  Loss of sense of smell and loss of sense of taste have not 
been present during the pendency of the claim.

7.  Recurrent iritis is etiologically related to the Veteran's 
service-connected Reiter's syndrome.


CONCLUSIONS OF LAW

1.  Reiter's syndrome was incurred in or aggravated by the 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

2.  Pericarditis was not incurred in or aggravated by the 
Veteran's active service, nor is it proximately due to or the 
result of the Veteran's service-connected Reiter's syndrome.  
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. § 
3.303 (2009).

3.  Dysentery was not incurred in or aggravated by the Veteran's 
active service, nor is it proximately due to or the result of the 
Veteran's service-connected Reiter's syndrome.  §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.303 (2009).

4.  Hypertension was not incurred in or aggravated by the 
Veteran's active service, nor is it proximately due to or the 
result of the Veteran's service-connected Reiter's syndrome.  
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. § 
3.303 (2009).

5.  Major depressive disorder is proximately due to or the result 
of the Veteran's service-connected Reiter's syndrome.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2006).

6.  Loss of sense of taste and loss of sense of smell were not 
incurred in or aggravated by the Veteran's active service, nor 
are they proximately due to or the result of the Veteran's 
service-connected Reiter's syndrome.  §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.303 (2009).

7.  Iritis is proximately due to or the result of the Veteran's 
service-connected Reiter's syndrome.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

The record reflects that the Veteran was mailed letters in March 
2006 and May 2007 advising him of what the evidence must show and 
of the respective duties of VA and the claimant in obtaining 
evidence.  In May 2006 the Veteran was mailed a letter providing 
him with appropriate notice with respect to the disability-rating 
and effective-date elements of his claim.  

Although the Veteran was not provided adequate notice until after 
the initial adjudication of the claim, the Board finds that there 
is no prejudice to the Veteran in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development the claim was readjudicated.  There is no 
indication or reason to believe that the ultimate decision on the 
merits of the claim would have been different had complete VCAA 
notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be 
cured by a new VCAA notification followed by a readjudication of 
the claim).  

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's service 
treatment records (STRs) are on file.  VA Medical Center 
treatment records have been obtained.  Private medical records 
are on file.  The Veteran was afforded the appropriate VA 
examinations.  Neither the Veteran nor his representative has 
identified any outstanding evidence, to include medical records, 
which could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the 
RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran. Accordingly, 
the Board will address the merits of the claim.


Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected disability. 
38 C.F.R. § 3.310(a).  Additional disability resulting from the 
aggravation of a nonservice-connected disability by a service-
connected disability is also compensable under 38 C.F.R. § 
3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim 38 C.F.R. § 3.310 was amended, 
effective October 10, 2006.  The amendments to this section are 
not liberalizing.  Therefore, the Board will apply the former 
version of this regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim. Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service Connection for Reiter's Syndrome

The Veteran has asserted that his Reiter's syndrome, which was 
diagnosed several years after his separation from active service, 
had its onset during his active service.  

A review of the Veteran's STRs shows that in August 1973, the 
Veteran was seen at medical for complaints of nausea, diarrhea, 
and vomiting.  He was diagnosed with gastroenteritis at that 
time.  In May 1974, the Veteran was treated for a painful eye.  
In October 1975, the Veteran was seen for complaints of right 
knee pain.  In January 1977, the Veteran was seen for complaints 
of hematuria and dysuria.  In March 1978, the Veteran was seen 
again for complaints of right knee pain.  In 1979, the Veteran 
required urethral dilation for treatment of urinary complaints.    
The Veteran was not diagnosed with Reiter's syndrome during his 
active service.  

A review of the Veteran's post-service medical records shows that 
he was first diagnosed with Reiter's syndrome in 1989.  At that 
time, the Veteran was serving in the Oregon Air National Guard, 
which he was separated from in October 1994 because of the 
symptoms associated with his Reiter's syndrome.  A review of his 
current VA Medical Center and private medical records shows that 
the Veteran is still being treated for Reiter's syndrome.

Of record is an April 2007 letter from one of the Veteran's 
private physicians, Dr. J.S.  In her letter, Dr. J.S. reported 
that the Veteran was followed in the rheumatology clinic for 
reactive arthritis, also known as Reiter's syndrome.  She 
reported that she had reviewed STRs provided by the Veteran, 
which showed that the Veteran had received treatment for 
dysentery and dysuria, followed by iritis and arthritis.  She 
reported that these are classic symptoms of the onset of Reiter's 
syndrome.  Additionally, Dr. J.S. opined that it was very 
probable that the Veteran's chronic reactive arthritis developed 
as a response to the bowel/bladder infections he contracted while 
in the service.  

Also of record is a May 2007 from another of the Veteran's 
private physicians, Dr. S.R.  In his letter, Dr. S.R. reported 
that the Veteran's 1970's in-service complaints of arthralgia, 
which preceded his diagnosis of Reiter's syndrome, were probably 
a rheumatologic manifestation of his disease process.

In December 2009, the Veteran was afforded a rheumatology VA 
examination.  At that time, a review of the Veteran's claims 
files and medical records was conducted.  Based on the review and 
the examination of the Veteran, the examiner reported that the 
Veteran had a history of Reiter's syndrome that was first 
diagnosed in 1989.  The examiner also reported that upon a review 
of the STRs, he was unable to substantiate any evidence of 
coincidental or associated joint inflammation at the time of 
hematuria.  He also noted that he was unable to document any 
evidence of eye inflammation such as unilateral conjunctivitis or 
iritis during active military service.  The examiner opined that 
it was less likely than not that the Veteran had Reiter's 
syndrome while on active military duty based upon the lack of 
manifestations of reactive arthritis or other manifestations of 
reactive arthritis such as inflammatory arthritis, nongonococcal 
urethritis, chronic or recurrent gastrointestinal inflammatory 
disorder, or iritis while on active duty.  

Also of record, is February 2010 letter from Dr. J.S.  In this 
letter, Dr. J.S. outlined the Veteran's various treatment noted 
in service which she felt was consistent with the onset of 
Reiter's syndrome.  She also reported that the Veteran currently 
experienced intermittent right knee pain, recurrent iritis, and 
chronic back pain, which were consistent with a diagnosis of 
reactive arthritis.  

VA also received a March 2010 letter from Dr. S.R.  In this 
letter, Dr. S.R. reported that medical records received from the 
Veteran showed that the Veteran reported right knee pain in 
October 1975 and hematuria and dysuria in January 1977 which were 
subsequently related to his diagnosis of Reiter's syndrome.  Dr. 
S.R. reported that while the Veteran's diagnosis of Reiter's 
syndrome was not evident while in active service, it did become 
clear with future medical manifestations.  He reported that the 
Veteran was currently being treated for chronic knee, back, and 
foot pain in addition to recurrent iritis, depression, and 
avascular necrosis of the femoral head.

 Greater weight may be placed on one physician's opinion than 
another's depending on factors such as the reasoning employed by 
the physicians and whether (and the extent to which) they 
reviewed prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, while the 
findings of a physician are medical conclusions that the Board 
cannot ignore or disregard, Willis v. Derwinski, 1 Vet. App. 66 
(1991); the Board is free to assess medical evidence and is not 
obligated to accept a physician's opinion.  Wilson v. Derwinski, 
2 Vet. App. 614 (1992). 

The Board finds that the VA examiner's opinion is inadequate to 
serve as the basis of a denial of entitlement to service 
connection for Reiter's syndrome.  In this regard, the Board 
notes that the VA examiner seemed to overlook the in-service 
symptomatology recorded in the STRs that was addressed by the 
Veteran's private physicians.   Also, the VA examiner only opined 
that the Veteran did not have Reiter's syndrome while in active 
service.  He did not comment on whether the symptoms reported in 
service could have been early manifestations of Reiter's 
syndrome, as was indicated by the Veteran's private physicians.  
Additionally, the VA examiner did not account for the private 
medical opinions of record indicating that the Veteran's Reiter's 
syndrome had its onset during the Veteran's active service when 
he formed his opinion.  Also, as noted above, the VA examiner's 
opinion is in direct opposition with the private medical opinions 
of record.  Therefore, the VA examiner's opinion is not an 
absolute conclusion, but merely an opinion to be weighed with all 
the other probative evidence of record.

In sum, the Veteran's private treating physicians have reviewed 
his complete medical record, to include his STRs, and have 
provided opinions that the Veteran's current diagnosis of 
Reiter's syndrome had its onset during his active service.  The 
only contradicting evidence of record is the VA opinion which 
merely states that the Veteran did not have Reiter's syndrome in 
active service.  Therefore, the Board finds that the evidence in 
favor of the claim of entitlement to service connection for 
Reiter's syndrome is at least in equipoise with that against the 
claim.  As such, the benefit of the doubt must be resolved in 
favor of the Veteran.

Accordingly, entitlement to service connection for Reiter's 
syndrome is warranted.  

Service Connection for Pericarditis

A review of the Veteran's STRs is negative for treatment for or a 
diagnosis of pericarditis while the Veteran was in active 
service.  At the time of his separation examination in November 
1980, the Veteran's heart was found to be clinically normal upon 
physical examination.  Additionally, there was no notation on the 
separation examination report indicating that the Veteran had 
been treated for chest pain or any other cardiac condition during 
his active service.  

A review of the Veteran's post-service medical records shows that 
in May 1988 the Veteran was seen for chest pain, at which time 
the Veteran was diagnosed with viral pericarditis.  The Veteran's 
symptoms persisted despite treatment with Prednisone, and in 
February 1989, he underwent a pericardiectomy.  It was noted that 
the Veteran's pericarditis may be related to his Reiter's 
syndrome; however, there was no definitive conclusion made 
regarding the relation.  The Veteran has not had a recurrence of 
pericarditis since his pericardiectomy in February 1989.  
Additionally, there is no evidence of record which shows that the 
Veteran has been treated for a cardiac disability, other than 
hypertension which will be discussed below, since his February 
1989 pericardiectomy.    

In October 2009, the Veteran was afforded a VA cardiology 
examination.  At that time, the examiner noted that the Veteran's 
claims files and electronic medical record were reviewed.  The 
Veteran reported that he had not experienced any further problems 
with pericarditis since his February 1989 pericardiectomy.  He 
reported no current symptoms of chest pain and no residuals of 
the pericardiectomy.  The examiner noted that after conducting a 
review of medical literature she could not find any definitive 
information of a link between Reiter's syndrome and pericarditis.  
Therefore, the examiner reported that she could not determine 
whether the Veteran's pericarditis was related to his Reiter's 
syndrome without resorting to mere speculation.  

The Board notes that while the Veteran's private physicians have 
linked the Veteran's Reiter's syndrome to his active service, 
there is no indication that they have linked the Veteran's 
pericarditis to his active service.  Additionally, as noted 
above, in 1989 the Veteran's private physicians noted that the 
Veteran's pericarditis might be related to his Reiter's syndrome.  
However, medical opinions expressed in speculative language do 
not provide the degree of certainty required for medical nexus 
evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Bostain v. West, 11 Vet. App. 124, 127-8 (1998); quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim and entitlement to service 
connection for pericarditis is not warranted. 

Service Connection for Dysentery

A review of the Veteran's STRs shows that the Veteran was treated 
for gastrointestinal complaints and diagnosed with acute 
gastroenteritis in August 1973.  There is no other evidence of 
treatment for or diagnosis of any gastrointestinal disorder, let 
alone dysentery, while the Veteran was in active service.  The 
Veteran's November 1980 separation examination report shows that 
the Veteran's abdomen and viscera were clinically normal upon 
physical examination.  Additionally, there is no notation on the 
examination report indicating that the Veteran had a chronic 
gastrointestinal disorder at the time of his separation from 
active service.

A review of post-service medical records is negative for any 
chronic gastrointestinal disorder, to include dysentery, since 
the Veteran's separation from active service.  Additionally, at 
his August 2010 Board hearing, the Veteran reported that he had 
not experienced another episode of what he referred to as 
dysentery since his separation from active service.  

As noted above, the Court has held that in order for a disability 
to be service connected, it must be present at the time a claim 
for VA disability compensation is filed or during the pendency of 
the claim.  As there is no evidence that the Veteran has a 
current gastrointestinal disorder, to include dysentery, the 
preponderance of the evidence is against the claim and 
entitlement to service connection for dysentery is not warranted.

Service Connection for Hypertension

A review of the Veteran's STRs is negative for treatment for or a 
diagnosis of hypertension while the Veteran was in active 
service.  At the time of his separation examination in November 
1980, the Veteran's blood pressure was recorded as 118/86.  
Serial blood pressure readings were not taken at that time.  
Additionally, no diagnosis of hypertension was noted on the 
examination report.

A review of the post-service medical records shows that the 
Veteran was diagnosed with hypertension in 1989.  At that time, 
it was noted that the Veteran had steroid induced hypertension.  
The Board notes that the Veteran was undergoing steroid treatment 
for his Reiter's syndrome at the time of his diagnosis of 
hypertension.  Further review of the post-service medical 
evidence shows that the Veteran's hypertension is currently well 
controlled with medication.

In October 2009, the Veteran was afforded a VA cardiology 
examination.  At that time, the Veteran reported that he could 
not recall when exactly he was diagnosed with hypertension.  The 
examiner noted that the Veteran was diagnosed with essential 
hypertension in March 2003, in reference to the Veteran's Kaiser 
medical records.  The Veteran reported that he had been on 
medication for hypertension since 1996 or 1997.  He reported no 
specific symptoms of hypertension.  Additionally, it was noted 
that the Veteran did not have any organ complications as a result 
of his hypertension.  

The examiner noted that the Veteran's hypertension was more 
likely than not essential hypertension and therefore not related 
to prior medication.  Additionally, the examiner opined that it 
was less likely as not that the Veteran's hypertension was 
related to his Reiter's syndrome.  In this regard, the examiner 
reported that even though the Veteran did have a notation in 1989 
of prednisone-induced hypertension, the Veteran had been off 
steroids for many, many years and continued with a diagnosis of 
hypertension.  The examiner reported that because of that fact, 
the Veteran's hypertension was more likely than not essential 
hypertension and was not specifically related to prior 
medication.  The examiner reported that it was likely that the 
Veteran's habits and the fact that he was overweight contributed 
to his essential hypertension.  The examiner also reported that 
essential hypertension is a common disorder in adults and noted 
that she could not find any relationship between essential 
hypertension and Reiter's syndrome in the medical literature she 
reviewed.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim of entitlement and service 
connection for hypertension is not warranted. 

Service Connection for Depression

The Veteran asserts that he has depression as a result of the 
chronic pain and other residuals of his diagnosed Reiter's 
syndrome.  

In October 2009, the Veteran was afforded a VA psychiatric 
examination.  At that time, the examiner diagnosed the Veteran 
with chronic major depressive disorder (MDD), mild to moderate.  
The examiner reported that based on the Veteran's statements, the 
Veteran's chronic pain from his Reiter's syndrome was what caused 
his depression.  The examiner reported that it was outside his 
scope of expertise to specifically state that the Veteran's 
depression was caused by his Reiter's syndrome, but noted that 
the Veteran clearly described his depression as related to his 
chronic pain.  

A review of the Veteran's post-service medical records shows that 
he has received some mental health counseling at the VA Medical 
Center.  A review of these records shows that the Veteran has 
reported the negative effects that Reiter's syndrome and chronic 
pain have had on different aspects of his life.  The Veteran also 
reported to the VA examiner that he had received mental health 
counseling through his private physicians; however, there is no 
record of this treatment on file.  

In sum, the Veteran has been diagnosed with major depression and 
while the examiner declined to specifically link the Veteran's 
depression to his Reiter's syndrome, the VA examiner did note 
that the Veteran clearly described his symptoms as they related 
to the chronic pain he experienced as a result of his Reiter's 
syndrome.  Therefore, the Board finds that the evidence in favor 
of the claim of entitlement to service connection for depression 
is at least in equipoise with that against the claim.  As such, 
the benefit of the doubt must be resolved in favor of the 
Veteran.

Accordingly, entitlement to service connection for depression is 
warranted.  

Service Connection for Loss of Sense of Taste and Loss of Sense 
of Smell

A review of the Veteran's STRs is negative for treatment for or a 
diagnosis of loss of sense of taste or loss of sense of smell 
while the Veteran was in active service.  Additionally, there is 
no indication from the Veteran's November 1980 separation 
examination report, that the Veteran reported either condition 
prior to his separation from active service.

A review of the post-service medical evidence shows that in 
November 2003, the Veteran reported to his private physician that 
he had experienced a severe upper respiratory infection (URI) 
with severe rhinitis and a lot of discolored drainage from his 
nose.  He reported that when his URI resolved, he realized that 
he could not smell anything.  The Veteran reported that he was 
still unable to identify smells and also reported that his sense 
of taste was also poor.  He reported that he could only taste 
sweet and salt, and to a lesser extent, bitter and sour.  The 
examiner diagnosed severe microsmia, but not total anosmia, 
secondary to viral assault.  There was no indication at that time 
that the Veteran's loss of his senses of taste and smell was 
related to his Reiter's syndrome.

In October 2009, the Veteran was afforded a VA examination to 
evaluate his sense of taste and his sense of smell.  At that 
time, the Veteran reported that his sense of smell and his sense 
of taste had completely returned.  The examiner also noted 
discussing with the Veteran that there was no known connection 
between loss of his senses of taste and smell and Reiter's 
syndrome.

At his August 2010 Board hearing, the Veteran reported that he 
continued to have full use of his sense of taste and his sense of 
smell. 

 As noted above, the Court has held that in order for a 
disability to be service connected, it must be present at the 
time a claim for VA disability compensation is filed or during 
the pendency of the claim.  As the evidence fails to show that 
the Veteran has lost his sense of taste or lost his sense of 
smell, the Board finds that the preponderance of the evidence is 
against the claim and entitlement to service connection for loss 
of sense of taste and smell is not warranted. 

Service Connection for Iritis

A review of the Veteran's STRs shows that in May 1974, the 
Veteran was treated for painful eye.  However, no definitive 
diagnosis was made at that time.  The Veteran's November 1980 
separation examination report was negative for any indication 
that the Veteran had experienced a chronic eye disability while 
in active service and at the time of his separation, both of the 
Veteran's eyes were found to be clinically normal upon physical 
examination.

A review of the post-service medical evidence of record shows 
that the Veteran has been treated by both his private physicians 
and at the VA Medical Center for recurrent iritis since his 
separation from active service.

In November 2009, the Veteran was afforded a VA eye examination.  
At that time it was noted that the Veteran's first confirmed 
episode of iritis was in 1992.  The VA examiner diagnosed the 
Veteran with iritis secondary to Reiter's syndrome.  The examiner 
was instructed to provide an opinion as to whether the Veteran's 
iritis was due to Reiter's syndrome in active service.  The 
examiner reported that he could not resolve this question without 
resorting to mere speculation.

As noted above, of record is a February 2010 letter from the 
Veteran's private physician, Dr. J.S.  In her letter, Dr. J.S. 
reported that the Veteran had current complaints of recurrent 
iritis, which was consistent with a diagnosis of reactive 
arthritis.  It was also noted that iritis is a common symptom of 
Reiter's syndrome or reactive arthritis.

As noted above, greater weight may be placed on one physician's 
opinion than another's depending on factors such as the reasoning 
employed by the physicians and whether (and the extent to which) 
they reviewed prior clinical records and other evidence.  
Gabrielson, 7 Vet. App. at 40.  Additionally, while the findings 
of a physician are medical conclusions that the Board cannot 
ignore or disregard, Willis, 1 Vet. App. 66; the Board is free to 
assess medical evidence and is not obligated to accept a 
physician's opinion.  Wilson, 2 Vet. App. 614.

The Board finds that the VA examiner's opinion is inadequate to 
serve as the basis of a denial of entitlement to service 
connection for iritis.  In this regard, the Board notes that the 
VA examiner was instructed to respond to the wrong question.  He 
was asked to opine as to whether the Veteran's iritis was due to 
Reiter's syndrome in active service.  Whether the Veteran's 
Reiter's syndrome was present in service is not relevant to the 
question of whether the Veteran's iritis is related to his 
Reiter's syndrome.   The Board also notes that in the diagnosis 
section of the examination report, the VA examiner diagnosed the 
Veteran with iritis secondary to Reiter's syndrome.  This is 
inconsistent with the examiner's statement that an opinion could 
not be provided without resorting to speculation.  Additionally, 
as the examiner reported that an opinion could not be provided 
without resorting to speculation, this cannot be used as a 
negative opinion to support a denial.  Rather, this is a non-
opinion and must be weighed against the other evidence of record.  
Finally, the VA examiner did not account for the letters of 
record from the Veteran's private physicians indicating that 
iritis is a common complaint associated with Reiter's syndrome.   

In sum, the Veteran's private treating physician has reviewed his 
complete medical record, to include his STRs, and have reported 
that iritis is a common complaint associated with Reiter's 
syndrome.  Additionally, the Veteran was diagnosed with iritis 
secondary to Reiter's syndrome at his VA examination. Therefore, 
the Board finds that the evidence in favor of the claim of 
entitlement to service connection for iritis is at least in 
equipoise with that against the claim.  As such, the benefit of 
the doubt must be resolved in favor of the Veteran.

Accordingly, entitlement to service connection for iritis is 
warranted.


ORDER

Entitlement to service connection for Reiter's syndrome is 
granted.

Entitlement to service connection for pericarditis is denied.

Entitlement to service connection for dysentery is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for depression is granted.

Entitlement to service connection for loss of sense of taste and 
loss of sense of smell is denied.

Entitlement to service connection for iritis is granted.


REMAND

The Board finds that additional development is required before 
the Veteran's remaining claims on appeal are decided.

With regard to the Veteran's claims of entitlement to right and 
left avascular necrosis, the Board notes that Reiter's syndrome 
is associated with widespread joint pain.  While the Veteran's 
private physician, Dr. S.R., has noted that avascular necrosis of 
the femoral head is a complaint associated with Reiter's 
syndrome, it has not been stated whether this is a disability 
which would be subject to a separate compensable evaluation or 
whether it is merely a symptom contemplated by the criteria used 
for rating Reiter's syndrome.  

The Board finds that the Veteran should be afforded a VA 
examination to determine whether avascular necrosis of the 
femoral head is a separate and distinct disability caused by 
Reiter's syndrome rather than just a symptom of Reiter's 
syndrome.  

As the issues before the Board were for entitlement to service 
connection, it is not within the Board's discretion to assign a 
disability evaluation for the conditions for which the Board has 
granted entitlement to service connection.  Therefore, the 
Veteran's claim of TDIU cannot be adjudicated until disability 
evaluations are assigned.

The Veteran has reported several times that he is unable to work 
because of his Reiter's syndrome.  As the Board has granted 
entitlement to service connection for Reiter's syndrome, the 
Veteran's claim of entitlement to TDIU should be readjudicated 
based on these findings.

Additionally, current private and VA Medical Center treatment 
records should be obtained.

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified, but not 
provided by the Veteran.  If it is unable 
to obtain any such evidence, it should so 
inform the Veteran and his representative 
and request them to submit the outstanding 
evidence. 

2.	The Veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently lower 
extremity avascular necrosis.  The claims 
files must be made available to and 
reviewed by the examiner.  Any indicated 
studies, to include X-rays, should be 
performed.

Based on the examination results and a 
review of the claims files, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that any currently present 
lower extremity avascular necrosis was 
caused or chronically worsened by any of 
the Veteran's service-connected 
disabilities, to include Reiter's 
syndrome, or whether any currently present 
lower extremity avascular necrosis is 
merely a symptom of the Veteran's service-
connected Reiter's syndrome.

3.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

4.	Then, the RO or the AMC should 
readjudicate the Veteran's remaining 
claims on appeal, including entitlement to 
a TDIU if it has not been rendered moot.  
If the benefits sought on appeal are not 
granted to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be furnished to the Veteran and his 
representative and they should be afforded 
the requisite opportunity to respond.  
Thereafter, if indicated, the case should 
be returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  
The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  This REMAND must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the Board 
or the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


